Motion, insofar as it seeks leave to appeal to the Court of Appeals, granted and the following question certified: "Was the order of this Court, which modified the order of the Family Court, properly made?” That part of the motion seeking a stay of all further proceedings pending a decision of the Court of Appeals is granted on condition that appellant serves and files the record and brief in the Court of Appeals on or before August 1, 1976. Concur—Kupferman, J. P., Murphy, Silverman, Capozzoli and Lane, JJ.